Citation Nr: 0012114	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran is incompetent to manage disbursement of 
funds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty service from January 1982 to 
April 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), that determined that the veteran continued to 
be mentally incompetent to handle disbursement of funds for 
VA benefit purposes.


REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1999); see also 38 C.F.R. § 3.102 (1999).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Id.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  Initially, the Board notes that it 
appears that the veteran's current custodian, James M. 
Tingle, attorney-at-law, may have been appointed by the 
Probate Court of Jefferson County, Alabama in 1995.  However, 
none of the records of this guardianship have been associated 
with the claims folder.  Therefore, the RO should obtain 
these records on remand.

During a video conference hearing conducted before the 
undersigned member of the Board in March 2000, the veteran 
indicated that he is receiving Social Security Administration 
(SSA) disability benefits.  It appears that the SSA also 
found the veteran incompetent to handle SSA funds, as the 
veteran indicated that these funds also are handled by his 
appointed guardian, Mr. James Tingle.  However, none of the 
veteran's SSA records are associated with the claims file.  
Therefore, the RO should obtain these records on remand, to 
include all medical records which formed the basis of that 
decision.  The duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Further, the Board notes that the report of VA psychiatric 
examination conducted in November 1998, indicated that the 
veteran's records were not available to the medical examiner 
at time of examination.  A medical opinion that the veteran 
is incompetent must be based upon "all evidence of record."  
See 38 C.F.R. § 3.353(c) (1999).  Under these circumstances, 
in order to obtain a more accurate picture of the veteran's 
competency status, he should be afforded an appropriate VA 
examination on remand which includes review of the claims 
file by the examiner prior to rendering his or her findings 
(including any additional records obtained from SSA and/or 
other sources).  The examiner is specifically requested to 
provide an opinion as to whether the veteran has the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.

Therefore, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide a list of those (private 
and VA providers) who have treated him 
for his psychiatric disorder since 1997.  
The RO should make the necessary 
arrangements in order to obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in obtaining the records of 
all the treatment provided to the veteran 
at the Center for Psychiatry, Inc., in 
Guntersville, Alabama.

With respect to the VA medical 
facilities, all records maintained that 
pertain to the veteran are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

If any request for private treatment 
records is not successful, the RO should 
inform the veteran and his representative 
of the negative outcome, and afford them 
an opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment and any records concerning his 
competency.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  A field examination should be 
conducted, to include interviews with the 
veteran, his mother, and his appointed 
guardian.  An attempt should also be made 
to obtain copies of the probate court 
documents which appointed Mr. James 
Tingle as the veteran's legal guardian.

4.  After the above development has been 
accomplished, the RO should afford the 
veteran an appropriate VA medical 
examination to determine competency.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder. All 
tests deemed necessary by the examiner 
are to be performed.

After examining the veteran, the examiner 
should render an opinion as to whether 
the veteran has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the requested 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned to the physician for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations 
(including 38 C.F.R. § 3.353(a)-(e))and 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule, if 
applicable. 38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




